Citation Nr: 1739907	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial increased rating in excess of 10 percent for service-connected lumbar spine strain.

2. Entitlement to an initial increased rating in excess of 10 percent for service-connected sciatica of the right lower extremity. 

3. Entitlement to an initial increased rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from May 2007 to June 2008. This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2014 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2012 rating decision, the RO increased the PTSD rating to 50 percent, effective September 24, 2009. Although this was a partial grant of the benefit sought as to the PTSD rating, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for her PTSD and she has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In August 2016, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes documents that are duplicative of those in VBMS or are irrelevant to the issues on appeal.



FINDINGS OF FACT

1. At the August 2016 Board Hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and her representative that she wished to withdraw the claims of entitlement to an initial increased rating in excess of 10 percent for lumbar spine strain and sciatica of the right lower extremity.

2. Throughout the period on appeal, the Veteran's PTSD most closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood due to such symptoms as anxiety, panic, sleep difficulty, and an inability to maintain employment.  

3. The Veteran is unemployable due to her service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal as to the issues of entitlement to an increased rating for lumbar spine strain and increased rating for sciatica of the right lower extremity have been met. 38 U.S.C.A. §7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for entitlement to an initial rating of 70 percent, but no higher, for service-connected PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

3. The criteria for entitlement to TDIU are satisfied. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claim of entitlement to a TDIU, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to that issue, is rendered moot.

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service, to include VA treatment records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA examinations in December 2010 and December 2012.  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about her disability and the objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined. 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case. 

A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the VLJ noted the issues on appeal and elicited testimony regarding the severity of the Veteran's symptoms and their effects on her ability to obtain and maintain employment.  Therefore, not only were the issues explained "in terms of the scope of the claim for benefits", but "the outstanding issues material to substantiating the claim," were also explained.  Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

Finally, after the most recent statement of the case (SOC) and supplemental SOC, additional evidence has been associated with the claims file, including VA treatment records and an October 2017 private evaluation report.  Although the automatic waiver provision applies to this case as the substantive appeal was filed in September 2014, that provision is limited to evidence submitted by the claimant.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence). Thus, no remand is required for AOJ consideration of the private evaluation report.  Furthermore, the Veteran's representative waived AOJ consideration of the additional VA treatment records at the Board hearing.  Thus, the Board may review all the newly received evidence.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Increased Ratings for Lumbar Spine and 
Sciatica of the Right Lower Extremity

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

At the August 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and her representative that she wished to withdraw the claims of entitlement to an increased rating for both the lumbar spine strain and sciatica of the right lower extremity. As such, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these issues, and the appeal in that regard is dismissed.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula for Mental Disorders, the Veteran's current 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, DC 9411.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria; rather, the focus is on the level of occupational and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments. A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers). While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2016).  However, they are just one of many factors considered when determining a rating.

The GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  The newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, the Board will consider this information as relevant to this appeal.

In an August 2010 VA treatment record, the Veteran complained of difficulties sleeping, increased anger, irritability and flashbacks during thunderstorms. The Veteran also complained of impaired recall and feelings of hopelessness. The Veteran stated that she was prescribed antidepressants but stopped taking them after a month because they did not manage her depressive symptoms. Upon mental status examination, the Veteran was polite and cooperative. Her thought process was linear and goal-directed and thought content was normal. The Veteran denied suicidal or homicidal ideations. The examiner indicated that the Veteran's strengths were supportive family and/or friends. In the Veteran's depression screening, the Veteran indicated several days of little interest or pleasure in doing things and feelings of being down, depressed or hopeless nearly every day.  In a September 2010 VA treatment record, the Veteran reported feeling hopeless about the present or the future. The Veteran also indicated that she had thoughts about taking her own life. 

The Veteran was afforded a VA examination in December 2010. The examiner diagnosed chronic PTSD. The Veteran reported that she was under stress most of the time and that certain events like driving, being in public, and thunderstorms resulted in high levels of panic. The Veteran reported that she did not like to go to stores or restaurants, had difficulty maintaining sleep, and reported anger and irritability primarily being verbally aggressive. The Veteran reported that she last worked in 2009.  Upon mental status examination, the Veteran was alert and fully oriented to person, place, and time. Her affect was blunted and tearful. Immediate, recent, and remote memories were all within normal limits. She was noted as logical and goal directed with adequate insight. The Veteran denied suicidal or homicidal ideations or plan but did report intermittent passive thoughts of death. The examiner remarked that a large component was generalized anxiety, panic, and depression. The examiner indicated that the Veteran's overall disability was severe, with a severe degree of impairment in social functioning and occupational functioning. However, the Veteran was competent to manage her funds. The Veteran was assigned a GAF score of 45 which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In a March 2011 VA telephone note, the Veteran stated that her husband was her primary support. The Veteran reported that she continued to experience difficulty sleeping, avoidance, hypervigilance, isolation, sad mood, irritability and anger. The Veteran stated that she was non-compliant with her medications and was trying to deal with no medications. The Veteran verbalized feelings of hopelessness and helplessness surrounding financial concerns. However, it was noted that she discussed at length her responsibility to her children. Upon mental status assessment, the Veteran was polite and cooperative. She was orientated to person, place and time. The Veteran described her mood as "okay." Thought content included no evidence of psychosis and the Veteran appeared cognitively intact. Her judgement, insight, memory and attention all appeared within normal limits. The Veteran denied experiencing suicidal or homicidal ideations, plan or intent. 

In a January 2012 VA treatment record, the Veteran reported on and off anxiety and nervousness when she was in traffic and around people. The Veteran stated her anxiety being around people caused her experience nausea, chest pains, and feeling sick. She reported experiencing panic attacks. The Veteran also reported that she was non-compliant with prescribed medication use.  In an October 2012 VA record, the Veteran reported that fear of severe weather and bad things happening to her children.  She had difficulty sleeping.  The examiner found the Veteran was neat in appearance with a cooperative attitude, normal speech, and a euthymic mood.  The Veteran denied hallucinations, delusions, and homicidal and suicidal thoughts.  The Veteran's thoughts were linear and goal-directed and she had good insight and judgment.  

In a June 2012 VA treatment record, the Veteran stated that she was married for four years, married once prior, and had five children. The Veteran reported extreme anxiety and phobias and a heightened sense of vigilance, poor sleep, intense reactions to loud sudden noises, and avoidance of crowds. The Veteran reported that she was doubtful about the future and that anger and irritability were an issue when she was anxious. The examiner found the Veteran neat and cooperative although her mood was anxious and affect was restricted. The Veteran's thought process was linear and goal directed. The Veteran denied suicidal or homicidal ideations, hallucinations, and delusions. Judgement and insight were both assessed as good. The Veteran was alert and oriented to person, place, and time. The Veteran was assigned a GAF score of 55 which indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).

The Veteran was afforded a VA examination in December 2012. The Veteran was diagnosed with PTSD with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. The Veteran reported that there were no changes in her living situation since her previous examination. The Veteran had significant anxiety resulting in frequent panic attacks. Symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation. The examiner remarked that the Veteran was unable to maintain gainful employment due to the Veteran's severe anxiety, irritability, and multiple panic attacks which impacted her relationships with others and her ability to perform work due to poor concentration. The Veteran was assigned a GAF score of 45 which indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

In a January 2012 VA record, the Veteran reported episodes of panic especially in severe weather.  The examiner found normal speech with an anxious mood and congruent affect.  There were no hallucinations, delusions, or homicidal or suicidal ideations.  The Veteran's thoughts were linear and goal-directed.  There was good insight and judgment and the Veteran was neat in appearance.  In a May 2013 VA treatment record, the Veteran reported constant anxiety and anxiety issues being in a vehicle. 

In August 2016, the Veteran attended a hearing before the Board. At the hearing, the Veteran testified that she had panic attacks if she was to go out in public or be in a vehicle and that she preferred to stay at home to avoid the attacks. The Veteran testified that her depression leads her to having crying spells and results in at least half the month where she does not get out of bed. The Veteran also testified that she has anger and irritability associated with her condition. The Veteran testified that she has daily anxiety attacks that can last for hours dependent on what may be causing the anxiety and that the attacks can be related to weather. The Veteran testified that during anxiety attacks due to inclement weather, she wears ear protection and remains in a closet in her home until the weather dies down. The Veteran also explained that she paces to deal with her anxiety. Additionally, the Veteran testified that she has obsessional rituals where she frequently checks the weather radar or continuously goes through a checklist in order to prepare for a trip. The Veteran testified that she is unable to drive since 2010 due to her panic attacks and there was an instance where her husband fell ill and she could not take him to the hospital due to her condition. The Veteran testified that she leaves her home approximately two to three times a month mainly for appointments or if needed for her children.  She stated that she didn't associate with her family as they didn't understand why she couldn't leave her house.  She also reported that she had achieved her GED and last worked in 2009 or 2010 as a corrections officer.  She had resigned from that job after conflicts with her supervisor.  She reported a good relationship with her children.   

In October 2016, a Psychological Disability Examination was conducted by a private psychologist. The Veteran reported panic attacks, social anxiety, and fear of inclement weather. She also reported sleep difficulty and persistent memories. The Veteran reported that she had received her GED and had last worked as corrections officer.  She resigned due to conflicts with her supervisor.  She lived with her husband and children; she reported that her husband acts as her guide.  The psychologist noted that the Veteran had deficiencies in family relations, persistent irrational fears, deficiencies in mood, difficulty in adapting to stressful circumstances, deficiencies in work or school, depression affecting the ability to function independently, appropriately, and effectively, unprovoked hostility and irritability, and inability to establish and maintain effective relations.

Upon mental status examination, the Veteran appeared highly tense and reserved. Her abstract thinking ability appeared intact. Her affect was constricted and her level of consciousness during the session was unimpaired. Her speech was clear and well-articulated. The Veteran's attention and concentration for the interview was adequate. Her speech was somewhat pressured but was of normal rate and with normal volume. The Veteran spoke spontaneously; her stream of speech was consistent with considerable anxiety as well as significant ruminations and/or worry. The examiner noted there was no evidence of formal thought disorder, hallucinations, delusions, or of any florid or major underlying psychopathology. The Veteran was oriented to person, place, and time. The examiner noted that the Veteran described and manifested clinically significant anxiety and obsessive thoughts. No suicidal or homicidal thoughts or intentions were manifested. Her overall mental status was significant for constricted affect. Her mood reflected significant tension, distress and with an underlying tone of depression.  The psychologist opined that the Veteran was psychologically impaired to an extent that she was presently incapable of sustained competitive employment. Accordingly, any attempts at employment would require vocational training and a supportive work environment with little responsibility or stress due to her psychological impairment. The psychologist remarked that the Veteran's overall ability to deal with the stresses of work was moderately to markedly impaired and her overall level of psychological disability was markedly impaired. The psychologist explained that the types of work that the Veteran might eventually be capable of sustaining are likely to be low-paying such as sheltered workshops for the mentally compromised. The psychologist also noted that the Veteran is not sufficiently competent to manage her own funds. However, she lives with her husband, who currently acts as a consultant and guide, and with his assistance, she can manage funds adequately.  

The Board finds that the evidence of record reflects that the Veteran's PTSD symptoms during the entire claims period warrant a rating of 70 percent, but no higher.  Here, the 2010 VA examiner stated the Veteran's PTSD caused severe impairment in occupational functioning.  The 2012 VA examiner found the Veteran unable to work due to her PTSD.  The 2016 private examiner found the Veteran couldn't currently work due to her PTSD, unless in a workshop or shelter for the mentally impaired.  These findings indicate that the Veteran has deficiencies in work.  Additionally, the Veteran has reported that she is unable to live her home except for necessary appointments for herself or he children and cannot drive due to her panic.  This panic thus affects her ability to function independently.  Although she has not exhibited disorientation, neglect of hygiene, abnormal speech, or an inability to maintain effective relationships, resolving all doubt in her favor, the Board finds that a 70 percent evaluation is warranted.  

A 100 percent evaluation, however, is not for assignment.  First, although there is near total occupational impairment, the evidence of record and the Veteran's severity and frequency of symptoms do not rise to the level of causing total social impairment.  Throughout the appeal period, the Veteran remained married and indicated a good relationship with her children. The Veteran has indicated that her husband is a support system for her and the most recent private examination in November 2016 indicates that her husband acts as a consultant and guide for the Veteran.

Second, the evidence does not show gross impairment in thought processes or communication or persistent delusions or hallucinations; rather, the Veteran's thought processes were consistently found logical and goal-oriented.  The Veteran also consistently denied hallucinations and delusions and was noted to have a neat appearance.  The Veteran remained oriented throughout the relevant time period. Moreover, the examiners noted the Veteran's anger and irritability issues, but there was not grossly inappropriate behavior or a persistent danger of hurting self or others - despite some reports of suicidal thoughts. 

In reaching this decision, the Board considered the GAF scores. The assigned GAF scores during the relevant time period ranged from 45 to 55. Under the DSM-IV, GAF scores from 41 to 50 are indicative of serious symptoms and GAF scores from 51 to 60 are indicative of moderate symptoms. While the GAF scores in this case indicate moderate to serious symptoms, they do not mandate a 100 percent evaluation.  Accordingly, the evidence of record indicates that a 70, but not a 100 percent evaluation, is for assignment.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366,  369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 38 C.F.R. § 4.16(a). The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 4.16, 4.19. 

Responsibility for the ultimate TDIU determination is with VA, not a medical examiner. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating. The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The ability to work sporadically or obtain marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment. 38 C.F.R. § 4.16(a). Marginal employment includes employment in a protected environment such as family business or sheltered workshop. 38 C.F.R. 
§ 4.16(a). Where the evidence establishes that a veteran is gainfully employed on a full-time basis, a TDIU cannot be granted during this period as a matter of law. See Sabonis v. Brown, 6 Vet App 426 (1994).  

In the instant case, the Board has granted the Veteran an initial rating of 70 percent for her service-connected PTSD. 38 C.F.R. § 4.16(a). Thus, the Veteran meets the schedular criteria for a TDIU. Therefore, the central question concerns whether the Veteran is unemployable due to her service-connected disabilities. 

Considering the pertinent evidence in light of the above, and resolving reasonable doubt in the Veteran's favor, the Board finds that TDIU is warranted due to the Veteran's PTSD.   The Veteran has a background in law enforcement, last working as a correctional officer in 2010.  Here, the 2010 VA examiner stated the Veteran's PTSD caused severe impairment in occupational functioning.  The 2012 VA examiner found the Veteran unable to work due to her PTSD.  The October 2016 private examiner found that the Veteran was psychologically impaired to an extent that she was incapable of sustained competitive employment. The psychologist remarked that the Veteran's overall ability to deal with the stresses of work was moderately to markedly impaired. Further, the psychologist explained that the types of work that the Veteran might eventually be capable of sustaining are likely to be low-paying such as sheltered workshops for the mentally compromised.   

The Board notes that marginal employment, including employment in a protected environment such as family business or sheltered workshop, is not considered gainful employment. 38 C.F.R. § 4.16 (a). The examiners each indicated that the Veteran was unemployable due to PTSD, or severely impaired.  Accordingly, entitlement to TDIU is warranted.



ORDER

The issue of entitlement to an initial increased rating in excess of 10 percent for lumbar spine strain is dismissed.

The issue of entitlement to an initial increased rating in excess of 10 percent for sciatica of the right lower extremity is dismissed.

An initial evaluation of 70 percent, but no higher, for service-connected PTSD is granted. 

Entitlement to TDIU is granted.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


